Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of the [ ] day of
December, 2006, by and between Ashworth, Inc., a Delaware corporation (the “
Company ”) and (“ Indemnitee ”).

WHEREAS, the Board of Directors has determined that in order to attract and
retain qualified persons as directors and officers of the Company, it is in the
best interests of the Company and its stockholders to assure such persons that
there will be adequate certainty of protection through insurance and
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company;

WHEREAS, the Company has adopted provisions in its By-laws permitting
indemnification of its officers and directors to the fullest extent permitted by
applicable law, and the Company wishes to clarify and detail the rights and
obligations of the Company and Indemnitee with respect to indemnification;

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
and/or officer of the Company and in such other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that Indemnitee is
furnished with the indemnity set forth hereinafter.

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
and/or officer of the Company, the parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of the Company faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.

2. Indemnification. The Company shall indemnify Indemnitee to the fullest extent
permitted by the Delaware General Corporation Law in effect on the date hereof
or as such law may be amended from time to time (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment). Without diminishing the scope of the indemnification
provided by this Section 2, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights hereinafter set
forth, except that no indemnification shall be paid to Indemnitee:

(a) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other company or organization on whose
board Indemnitee serves at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance, clause, by-law or
agreement;

(b) in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated or brought voluntarily by Indemnitee and not
by way of defense, except a judicial proceeding or arbitration pursuant to
Section 11 to enforce rights under this Agreement, unless the action, suit or
proceeding (or part thereof) was authorized by the Board of Directors of the
Company;

(c) on account of Indemnitee’s conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;

(d) on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made for the purchase or sale by Indemnitee of
securities of the Company pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended, or any similar successor statute;

(e) with respect to any action, suit or proceeding brought by or on behalf of
the Company against Indemnitee that is authorized by the Board of Directors of
the Company, except as provided in Sections 4, 5 and 6 below; and

(f) if a final decision by a court having competent jurisdiction in the matter
shall determine that such indemnification is not lawful.

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section 3 if Indemnitee was or is a
party or is threatened to be made a party to any Proceeding (defined below)
(other than an action by or in the right of the Company) (a) by reason of the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, agent or fiduciary of any other entity (including,
but not limited to, another corporation, partnership, joint venture, trust or
employee benefit plan) or (b) by reason of anything done or not done by
Indemnitee in any such capacity. Pursuant to this Section 3, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses (defined below)
actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal Proceeding, had no reasonable cause to
believe his conduct was unlawful.

4. Indemnity in Proceedings by or in the Right of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section 4 if Indemnitee was or is a party or is threatened to
be made a party to any Proceeding brought by or in the right of the Company to
procure a judgment in its favor (a) by reason of the fact that Indemnitee is or
was a director, officer, employee, agent or fiduciary of the Company, or is or
was serving at the request of the Company as a director, officer, employee,
agent or fiduciary of another entity (including, but not limited to, another
corporation, partnership, joint venture, trust or employee benefit plan), or
(b) by reason of anything done or not done by Indemnitee in any such capacity.
Pursuant to this Section 4, Indemnitee shall be indemnified against all costs,
judgments, penalties, fines, liabilities, amounts paid in settlement by or on
behalf of Indemnitee, and Expenses actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 2(e), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any action, suit or proceeding (including an action, suit or
proceeding brought by or on behalf of the Company) or in defense of any claim,
issue or matter therein, including, without limitation, the dismissal of any
action without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any action, suit or proceeding (including
an action, suit or proceeding brought by or on behalf of the Company), but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred to which Indemnitee is
entitled.

7. Contribution. If the indemnification provided in Sections 3, 4 , 5 and 6
above is unavailable and may not be paid to Indemnitee for any reason (other
than those set forth in Section 2(a)-(f)), then, with respect to any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee to the fullest extent allowed by applicable
law, in such proportion as is appropriate to reflect (a) the relative benefits
received by the Company on the one hand and by Indemnitee on the other hand from
the transaction from which such Proceeding arose and (b) the relative fault of
the Company on the one hand and Indemnitee on the other hand in connection with
the events which resulted in such Expenses, judgments, fines or settlement
amounts, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of Indemnitee on the other hand shall
be determined by reference to, among other matters, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such Expenses, judgments, fines or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or any other method of allocation which does not take into account the foregoing
equitable considerations.

8. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director, officer, employee, agent or
fiduciary of the Company or, at the request of the Company, of any other entity,
in any threatened, pending or completed legal, administrative, investigative or
other proceeding or matter to which Indemnitee neither is, nor is threatened to
be made, a party.

9. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 8, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board of Directors of the Company by a majority vote of Disinterested Directors
(defined below), whether or not such majority constitutes a quorum; (b) a
committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel (defined below) in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee; or (d) the
stockholders of the Company. Such Independent Counsel shall be selected by the
Board of Directors and approved by Indemnitee. Upon failure of the Board so to
select such Independent Counsel or upon failure of Indemnitee so to approve,
such Independent Counsel shall be selected upon application to a court of
competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than forty-five (45) calendar days after receipt by the
Company of a written request for indemnification. Such request shall include
documentation or information which is reasonably necessary for such
determination and which is reasonably available to Indemnitee. Any Expenses
incurred by Indemnitee in connection with a request for indemnification or
payment of Expenses hereunder, under any other agreement, any provision of the
Company’s By-laws or any directors’ and officers’ liability insurance, shall be
borne by the Company. The Company hereby indemnifies Indemnitee for any such
Expense and agrees to hold Indemnitee harmless therefrom irrespective of the
outcome of the determination of Indemnitee’s entitlement to indemnification. If
the person making such determination shall determine that Indemnitee is entitled
to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues or matters at issue at the time of the
determination.

10. Presumptions and Effect of Certain Proceedings. The General Counsel of the
Company (or if there is no General Counsel, the Chief Executive Officer of the
Company) shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 9 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within forty-five (45) calendar
days after receipt by the Company of such request, a requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification (a) absent actual and material fraud
in the request for indemnification or (b) a prohibition of such indemnification
under applicable law; provided, however, that such 45-day period may be extended
for a reasonable period of time, not to exceed an additional thirty
(30) calendar days, if the person or persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating documentation and/or information
relating thereto. The termination of any Proceeding described in Sections 3 or 4
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself: (x) create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful; or (y) otherwise adversely
affect the rights of Indemnitee to indemnification except as may be provided
herein.

11. Remedies of Indemnitee in Cases of Determination Not to Indemnify or to Pay
Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 9 and 10, or if Expenses are not paid pursuant to Section 16 hereof,
Indemnitee shall be entitled to final adjudication in a court of competent
jurisdiction of entitlement to such indemnification or payment. Alternatively,
Indemnitee at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within sixty calendar (60) days
following the filing of the demand for arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. The determination in any such judicial proceeding or arbitration
shall be made de novo and Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Section 9 or Section 10 that Indemnitee
is not entitled to indemnification. If a determination is made or deemed to have
been made pursuant to the terms of Section 9 or Section 10 that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination
and is precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable. The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary. If
the court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate Proceedings).

12. Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
By-laws or other organizational documents of the Company, vote of stockholders
or Disinterested Directors, provision of law, agreement or otherwise.

13. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by Indemnitee in connection
with such action.

14. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company or is serving at the request of the
Company as a director, officer, employee, agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture,
trust or employee benefit plan) and shall continue thereafter with respect to
any possible claims based on the fact that Indemnitee was a director, officer,
employee or agent of the Company or was serving at the request of the Company as
a director, officer, employee, agent or fiduciary of any other entity
(including, but not limited to, another corporation, partnership, joint venture,
trust or employee benefit plan). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.

15 Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company will not
relieve the Company from any liability that the Company may have to Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 15(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election so to assume the defense thereof, the Company shall
not be liable to Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by Indemnitee in connection with the defense thereof
except as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of Indemnitee unless (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or (iii) the
Company has not, within sixty (60) calendar days of receipt of notice from
Indemnitee, employed counsel to assume the defense of the action, in each of
which cases the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above; and

(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent.
The Company shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold, delay or condition consent to any proposed settlement.

16. Advancement of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition of any Proceeding shall be paid by the Company at the
request of Indemnitee, each such payment to be made within thirty (30) calendar
days after the receipt by the Company of a statement or statements from
Indemnitee requesting such payment or payments from time to time. Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
Proceeding by Indemnitee seeking a judgment in court or an adjudication or award
in arbitration pursuant to this Agreement (including the enforcement of this
provision). Such statement or statements shall (a) reasonably evidence the
Expenses incurred by Indemnitee in connection therewith, (b) include or be
accompanied by such documentation and information as is reasonably requested by
the Company to determine the nature of the Proceeding and whether Indemnitee is
entitled to the advancement of Expenses and (c) if requested by the Company
because the undertaking in the next sentence is not deemed sufficient for any
reason, shall include or be accompanied by a written undertaking, by or on
behalf of Indemnitee to reimburse such amounts advanced if it is finally
determined, after all appeals by a court of competent jurisdiction, that
Indemnitee is not entitled to be indemnified against such Expenses by the
Company as provided by this Agreement or otherwise. In this regard, Indemnitee
hereby expressly undertakes to repay any Expenses advanced to Indemnitee if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances or undertakings to repay pursuant to this
Section 16 shall be unsecured.

17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

19. Definitions. For purposes of this Agreement:

(a) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(b) “Expenses” shall include, without limitation, all attorneys’ fees, witness
fees, fees of advisors and experts, retainers, court costs, transcript costs,
travel expenses, duplicating, printing and binding costs, postage, delivery
service fees and all other disbursements or expenses of the types customarily
and reasonably incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding and any expenses of establishing a
right to indemnification under Sections 9, 10 and 11 above, but shall not
include the amount of judgments, fines or penalties actually levied against
Indemnitee.

(c) “Independent Counsel” means a law firm or a member of a law firm that
neither is currently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s right to indemnification
under this Agreement.

(d) “Proceeding” includes any threatened, pending or completed investigation,
action, suit, arbitration, alternate dispute resolution mechanism, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise, against
Indemnitee, for which indemnification is not prohibited under Sections 2(a)-(f)
above and whether of a civil, criminal, administrative or investigative nature,
including, but not limited to, actions, suits or proceedings in which Indemnitee
may be or may have been involved as a party or otherwise, by reason of the fact
that Indemnitee is or was a director, officer, employee or agent of the Company,
or is or was serving, at the request of the Company, as a director, officer,
employee or agent or fiduciary of any other entity, including, but not limited
to, another corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity, whether or not Indemnitee is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

20. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the
internal laws of Delaware.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Signatures transmitted
electronically or via facsimile shall be deemed to be originals for all
purposes. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) if delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (ii) mailed by certified or registered
mail to the address below with postage prepaid, on the third business day after
the date postmarked. Addresses to either party are as provided below, or as
subsequently modified by written notice to the other party.

If to Indemnitee, to:

     

     

     

If to the Company, to:

Ashworth, Inc.

2765 Loker Avenue West

Carlsbad, CA 92010

Attn: Chief Executive Officer

(c) This Agreement shall not be deemed an employment contract between the
Company and any indemnitee who is an employee of the Company, and, if Indemnitee
is an employee of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required or appropriate and shall take such other
actions as may be necessary or appropriate to secure such rights, including the
execution of such documents as may be necessary or appropriate for the Company
to bring suit to enforce such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on and as of the day and year first above written.

ASHWORTH, INC.

By:
Name:
Title:


INDEMNITEE

Name:

